Citation Nr: 1811503	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-19 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Philadelphia Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as a surviving spouse for basic eligibility for VA Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services




WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1970 to October 1972, to include combat duty in Vietnam.  He died in December 1998, and the Appellant claims to be the surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  (The Appellant lives within the jurisdiction of the RO in Roanoke, Virginia, and it is from here that the appeal originates.)

The Appellant appeared at a Videoconference Hearing in March 2015.  A transcript is associated with the e-file.  

In the May 2013 decision, the RO initially denied reopening a claim for service connection for the cause of the Veteran's death.  In January 2016, the Board reopened the claim and remanded the claim for additional development to include determining whether the Appellant is considered a "surviving spouse" under VA guidelines.  The case has been returned to the Board; however, the issue has been expanded as outlined on the title page.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In January 2016, the Board reopened a claim for service connection for the cause of the Veteran's death.  The Board then remanded the issue on the merits for further development to include determining whether the Appellant was a surviving spouse for purposes of entitlement to VA benefits.  

The RO in a June 2017 administrative decision determined that the Appellant was not the surviving spouse for purposes of entitlement to VA benefits.  The Appellant was notified by the RO in a July 2017 supplemental statement of the case (SSOC).  While the SSOC contained laws and regulation that pertain to the issue of entitlement to recognition as a surviving spouse for basic eligibility for VA death benefits; the SSOC cannot by law serve as an initial determination by the AOJ.  See 38 C.F.R. §§ 19.29, 19.30.  The purpose of the rule encompassed in 38 C.F.R. § 19.31(a) was to help eliminate confusion on the part of appellants as to whether they must respond to an SSOC.  See 38 C.F.R. § 19.31(a) ("In no case will a [s]upplemental [s]tatement of the [c]ase be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the [s]tatement of the [c]ase . . .").  Moreover, the Appellant did not receive any prior notice of the VA guidelines regarding eligibility requirements for a "surviving spouse" as defined by VA.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Appellant and her representative, a letter that complies with the notification requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b).  The letter should explain, what, if any, information and (medical and lay) evidence not previously provided to VA is necessary to substantiate her eligibility as a "surviving spouse" for purposes of her claim.

2. The RO should issue to the Veteran and her representative an SOC addressing the denial of her claim for entitlement to recognition as a surviving spouse for basic eligibility for VA death benefits.  This should include the laws and regulations that pertain to this claim.  Along with the SOC, the RO must furnish to the Veteran and her representative a VA Form 9, and afford them the applicable time period for perfecting an appeal as to these pertinent issues.  The Veteran and her representative are hereby reminded that appellate consideration of this claim may be obtained only if a timely appeal is perfected.

3.  Thereafter, re-adjudicate the issue on appeal

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




